

EXHIBIT 10.2




ASSIGNMENT AND ASSUMPTION OF LEASE




By And Between


Juniper Networks, Inc.,
a Delaware corporation
as Assignor


And


Google Inc.,
a Delaware corporation
as Assignee
August 18, 2014


1184 N. Mathilda Avenue, Sunnyvale, California
(Building 2)






--------------------------------------------------------------------------------



TABLE OF CONTENTS




Section 1.    Assignment and Assumption
Section 2.    Effectiveness Contingent Upon Landlord's Consent
Section 3.    Condition of Leased Premises
Section 4.    Security Deposit
Section 5.    Assignment of Tenant Improvements
Section 6.    Standards of Landlord's Consent
Section 7.    Further Assurances
Section 8.    Representation Regarding Execution
Section 9.    Liability of Parties
Section 10.    Grant of Indemnity
Section 11.    Enforcement by Landlord
Section 12.    Successors
Section 13.    Counterparts
Section 14.    Governing Law
Section 15.    Entire Agreement
Section 16.    Advice of Attorney
Section 17.    Headings
Section 18.    Severability
Section 19.    Notices
Section 20.    Attorneys’ Fees
Section 21.    Confidentiality
Section 22.    Specific Performance
Section 23.    CASp Inspection
Section 24.    Assignor’s Cost of Assignment




 









--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION OF LEASE
This Assignment and Assumption of Lease (this “Assignment”), is made as of
August 18, 2014, by and between Juniper Networks, Inc., a Delaware corporation
(“Assignor”), and Google Inc., a Delaware corporation (“Assignee”).
R E C I T A L S
A.    Assignor is “Tenant” under that certain Lease dated February 28, 2000, as
amended by that certain Lease Commencement Date Certificate dated March 20,
2001, as further amended by that certain First Amendment to Lease dated October
14, 2009 (collectively the “Lease”) with FSP-Sunnyvale Office Park, LLC, a
Delaware limited liability company (“Landlord”) (as successor-in-interest to,
among others, Sunnyvale Office Park, L.P. and Mathilda Associates LLC) for that
certain real property consisting of approximately 122,435 rentable square feet
of space (“Leased Premises”) in the building located at 1184 N. Mathilda Avenue,
Sunnyvale, California, 94089 (the “Building”). The Lease term is due to expire
October 31, 2021. A copy of the Lease is attached hereto as Exhibit A and
incorporated herein by this reference.
B.    Assignor, as “Tenant” and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the holder of certain liens secured by
the Building (“Administrative Agent”), entered into that certain subordination,
non-disturbance and attornment agreement dated as of August 7, 2013 (the
“SNDA”), and recorded in the Official Records of Santa Clara County, California
on August 12, 2013 as Document Number 22348105. A copy of the SNDA is attached
hereto as Exhibit B and incorporated herein by this reference
C.    Assignor desires to assign its right, title and interest in, to and under
the Lease, the Leased Premises and the SNDA to Assignee, and Assignee desires to
accept such assignment upon and subject to the terms and conditions hereinafter
set forth.
D.    Concurrently with the mutual execution of this Assignment, Assignor and
Assignee have entered into:    
(i) an assignment of that certain lease by and between Landlord (as
successor-in-interest to, among others, Sunnyvale Office Park, L.P. and Mathilda
Associates LLC), as landlord, and Assignor, as tenant, dated June 18, 1999, as
amended by that certain First Amendment to Lease dated February 28, 2000, as
further amended by that certain Lease Commencement Date Certificate dated July
26, 2000, as further amended by that certain Second Amendment to Lease dated
October 14, 2009 (collectively the “Building 1 Lease”), in substantially similar
form, for approximately 144,315 rentable square feet of space (“Building 1
Premises”) in the building located at 1194 N. Mathilda Avenue, Sunnyvale,
California (“Building 1”), which Building 1 Lease is due to expire June 30,
2020, together with that certain subordination, non-disturbance and attornment
agreement dated as of August 7, and recorded in the Official Records of Santa
Clara County, California on August 12, 2013 as Document Number 22348106; and
(ii) an assignment of that certain lease by and between Landlord (as
successor-in-interest to, among others, Sunnyvale Office Park, L.P. and Mathilda
Associates II LLC), as landlord, and Assignor, as tenant, dated August 15, 2000,
as amended by that certain Amendment No. 1 to Lease dated January 24, 2002, as
further amended by that certain Amendment No. 2 to Lease dated October 14, 2009
(collectively the “Building 3 Lease”), in substantially similar form, for
approximately 158,075 rentable square feet of space (“Building 3 Premises”) in
the building located at 1220 N. Mathilda Avenue, Sunnyvale, California
(“Building 3”), which Building 3 Lease is due to expire November 30, 2022,
together with that certain subordination, non-disturbance and attornment
agreement dated as of August 7, and recorded in the Official Records of Santa
Clara County, California on August 12, 2013 as Document Number 22348104.






--------------------------------------------------------------------------------



A G R E E M E N T
NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agreed as follows:
1.    Assignment and Assumption. Assignor hereby assigns to Assignee as of the
Assignment Date (as such term is defined in Section 2 below) all of its right,
title and interest in, to and under the Lease, the Leased Premises and the SNDA
(including all of Assignor’s right, title and interest in and to any rents as
already have been paid by Assignor pursuant to the Lease) and Assignee, as of
the Assignment Date, hereby accepts such assignment, assumes all of Assignor’s
obligations under the Lease and the SNDA, agrees to be bound by all of the
provisions thereof and to perform all of the obligations of the tenant
thereunder, all from and after the Assignment Date. Such assignment and
assumption is made upon, and is subject to, all of the terms, conditions and
provisions of this Assignment.
2.    Effectiveness Contingent Upon Landlord’s Consent. Assignor and Assignee
expressly acknowledge and agree that this Assignment is subject to, and shall
not be effective unless and until the occurrence of, the mutual execution and
delivery by Assignor, Assignee, Landlord and Administrative Agent of that
certain Consent To Assignment And Second Amendment to Lease (the “Consent and
Amendment”) in the form attached hereto as Exhibit C (the date of such mutual
execution and delivery of the Consent and Amendment being referred to herein the
“Assignment Date”).
3.     Condition of Leased Premises. The Leased Premises shall be delivered upon
the Assignment Date by Assignor to Assignee in their “as is” and “with all
faults” condition with all fixtures, equipment and leasehold improvements
located thereon. As of the Assignment Date, all of such fixtures and equipment
owned by Assignor shall be and become the property of Assignee, and Assignor
grants, sells, conveys, assigns and transfers to Assignee all of Assignor’s
right, title and interest in and to such fixtures and equipment owned by
Assignor, free of all encumbrances except for such rights as the Landlord may
have in the same as provided in the Lease.
4.    Security Deposit. Assignor hereby confirms that the terms and conditions
of Section 3.7(a) of the original lease have been fully satisfied and performed
and that Landlord does not hold any security deposit funds for the benefit of
Assignor.
5.    Assignment of Tenant Improvements. Assignor hereby assigns to Assignee all
of Assignor’s right title and interest in the existing cabling and laboratory
Alternations (not forming part of the original tenant improvements performed
pursuant to Exhibit B work letter of the Lease) together with any surrender
obligations with respect to the same.
6.    Standards of Landlord’s Consent. Assignor and Assignee agree that if
Assignor and Assignee desire to assign the Lease, Landlord shall consent or
withhold its consent based upon standards then in effect under applicable law.
In the event Landlord withholds or conditions its consent and Assignor and
Assignee believe that Landlord does so contrary to applicable law, Assignor may
prosecute an action for declaratory relief to determine if Landlord properly
withheld or conditioned its consent. In any such action, each party shall bear
its own attorneys’ fees.
7.    Further Assurances. Assignor and Assignee hereby covenant that each will,
at any time and from time to time upon request by the other, and without the
assumption of any additional liability thereby, execute and deliver such further
documents and do such further acts as such party may reasonably request in order
to fully effect the purpose of this Assignment. Assignor and Assignee each
consent to and agree to fully cooperate with the other, Landlord and
Administrative Agent, and their respective officers, directors, employees,
agents and contractors in the other’s efforts, if any, to give effect to the
terms of this Assignment.
8.    Representation Regarding Execution. Assignor and Assignee each hereby
represent to one another as follows: (i) the execution, delivery and performance
of this Assignment and any instrument or agreement required by this Assignment
are within its powers, have been duly authorized, are not in conflict with the
terms of any of its charters, bylaws or other organization papers and are not in
conflict with any law or any indenture, agreement or undertaking to which it is
a party or by which it is bound or affected, and (ii) there is no litigation,
claim, proceeding






--------------------------------------------------------------------------------



or dispute pending (or threatened) against or affecting it or its financial
condition which would impair its ability to perform the obligations hereunder
and which has not already been expressly disclosed in writing to the other
party.
9.    Liability of Parties. Assignor shall be liable for any and all obligations
and liabilities arising or accruing under the Lease and the SNDA up to the date
immediately preceding the date of actual assignment of the Lease and the SNDA to
Assignee upon the Assignment Date. As of the Assignment Date, Assignee shall be
liable for any and all obligations and liabilities that arise or accrue under
the Lease and the SNDA for the period commencing upon the Assignment Date and
arising out of Assignee’s leasehold interest in the Lease, or growing out of or
in connection with the Leased Premises, or Assignee’s interest in the SNDA. As
of the Assignment Date, Assignor shall not be responsible for any liability
arising or accruing out of Assignee’s leasehold interest in the Lease, or
growing out of or in connection with the Leased Premises, or Assignee’s interest
in the SNDA.     
10.    Grant of Indemnity. Assignor hereby agrees to defend, indemnify and hold
harmless Assignee from and against any and all claims made by, through or under
Assignor, Landlord, Administrative Agent, or others arising out of Assignor’s
leasehold interest in the Lease, or growing out of or in connection with the
Leased Premises, or Assignor’s interest in the SNDA, for the period that
Assignor is “tenant” under the Lease up to the date that immediately precedes
the Assignment Date. Defense of any such claim shall be provided by legal
counsel selected by Assignor and reasonably satisfactory to Assignee at
Assignor’s cost and expense. As of the Assignment Date, Assignee hereby agrees
to defend, indemnify and hold harmless Assignor from any and all claims made by,
through or under Assignee, Landlord, Administrative Agent, or others arising out
of Assignee’s leasehold interest in the Lease, or growing out of or in
connection with the Leased Premises, or Assignee’s interest in the SNDA. Defense
of any such claim shall be provided by legal counsel selected by Assignee and
reasonably satisfactory to Assignor at Assignee’s cost and expense.
11.    Enforcement by Landlord. The provisions of this Assignment shall inure to
the benefit of and be enforceable by Landlord and Administrative Agent.
12.    Successors. The covenants, agreements, representations, warranties and
provisions in this Assignment shall be binding upon, and shall inure to the
benefit of, each of the parties hereto and to their respective successors,
transferees and assigns.
13.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same agreement.
14.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California.
15.    Entire Agreement. This Assignment is the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements between the parties hereto with respect thereto. This
Assignment may not be altered, amended, changed, terminated or modified in any
respect or particular, unless the same shall be in writing and signed by the
party to be charged and unless such amendment has been approved in writing by
Landlord and Administrative Agent.
16.    Advice of Attorney. Each of the parties hereto expressly declares that it
knows and understands the contents of this Assignment and has had an opportunity
to consult with an attorney regarding its form and content.
17.    Headings. The headings of the paragraphs of this Assignment are inserted
solely for convenience of reference and are not a part of and are not intended
to govern, limit or aid in the construction of any terms or provision hereof.
18.    Severability. If any provision or provisions, or if any portion of any
provision or provisions, in this Assignment is found by a court of Law of
competent jurisdiction to be in violation of any local State or Federal
ordinance, regulation, law, administrative or judicial decision, or public
policy, and if such court should declare such portion, provision or provisions
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of the parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are






--------------------------------------------------------------------------------



legal, valid and enforceable, that the remainder of this Assignment shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the obligations of
Assignor under the remainder of this Assignment shall continue in full force and
effect.
19.    Notices. Any notice required or permitted to be given under this
Assignment shall be in writing and (i) personally delivered, (ii) sent by United
States mail, registered or certified mail, postage prepaid, return receipt
requested, (iii) sent by Federal Express or similar nationally recognized
overnight courier service, or (iv) transmitted by facsimile with a hard copy
sent within one (1) business day by any of the foregoing means, and in all cases
addressed as follows, and such notice shall be deemed to have been given upon
the date of actual receipt or delivery (or refusal to accept delivery) at the
address specified below (or such other addresses as may be specified by notice
in the foregoing manner) as indicated on the return receipt or air bill:


If to Assignor:
Juniper Networks, Inc.
1133 Innovation Way
Building A
Sunnyvale
California 94089
Attention: Sr. Director REWS

With a copy to:
Juniper Networks, Inc.
1133 Innovation Way
Building A
Sunnyvale
California 94089
Attention: General Counsel

With a copy of default notices to:
Reed Smith LLP
101 Second Street
Suite 1800
San Francisco
California 94105
Attention: Simon T. Adams Esq.
If to Assignee:
Google Inc.
1600 Amphitheatre Parkway
Mountain View
California 94043
Attention: Lease Administration

With a copy to:
Google Inc.
1600 Amphitheatre Parkway
Mountain View
California 94043
Attention: Legal Department / RE Matters

With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco, California 94111-4074
Attention: Lee A. Edlund, Esq.







--------------------------------------------------------------------------------



Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.
20.    Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Assignment, to recover rent, to enforce the terms of this Assignment, or to
protect, determine or establish any term or covenant of this Assignment or
rights or duties hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party as a part of such action or
proceeding, or in a separate action for that purpose brought within one year
from the determination of such proceeding, reasonable attorneys’ fees, expert
witness fees, court costs and other reasonable expenses incurred by the
prevailing party.
21.    Confidentiality. Assignor and Assignee agree that the terms of this
Assignment shall be kept strictly confidential. Neither Assignor nor Assignee
shall divulge the terms of this Assignment to any person other than such party’s
officers, directors, employees, attorneys, accountants, consultants and/or real
estate brokers, and/or current or prospective assignees, subtenants, master
landlords, lenders or purchasers, in each instance who have a need to know any
such terms and who agree to keep such information confidential. Notwithstanding
the foregoing, the terms of this Assignment may be disclosed, without any
liability whatsoever for such disclosures to any government entity, agency or
any other person whom disclosure is required by law or by regulatory or judicial
process, including in connection with enforcing the terms of this Assignment or
disclosures and filings made to the U.S. Securities and Exchange Commission as a
publically traded company with stock registered on a nationally recognized stock
exchange.
22.    Specific Performance. In the event of a breach of the terms and
conditions of this Assignment by either Assignor or Assignee, the non-breaching
party, in its sole and absolute discretion, may choose, in addition to all of
the other remedies available at law or in equity, to pursue an action for
specific performance of this Assignment. Assignor and Assignee agree that any
such application to a court of competent jurisdiction may be made as a sole
remedy or separated from any other remedy sought by the injured party. A
successful award of specific performance by a court of competent jurisdiction in
favor of a party shall entitle that party to recover its attorney fees as set
forth in Section 20 above.
23.    CASp Inspection. For purposes of Section 1938 of the California Civil
Code, Assignor hereby discloses to Assignee and Assignee hereby acknowledges and
agrees that the Leased Premises has not undergone inspection by a Certified
Access Specialist (“CASp”).
24.    Assignor’s Cost of Assignment. Assignor agrees to be responsible for (and
to reimburse Landlord in a timely manner) the fees due to Landlord pursuant to
the terms and conditions of the Lease for consent to this Assignment, including,
without limitation, the fees due under the Attachment to the Consent and
Amendment.








[ Intentionally Blank; Signature Page Follows ]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.
ASSIGNOR:
 
 
Juniper Networks, Inc.,
a Delaware corporation
By:
  /s/ Mitchell L. Gaynor
Name:
  Mitchell L. Gaynor
Title:
  Executive Vice President
 
 
By:
 
Name:
 
Title:
 
 
 
ASSIGNEE:
 
 
Google Inc.,
a Delaware corporation
By:
   /s/ David Radcliffe
Name:
  David Radcliffe
Title:
  V.P. Real Estate















--------------------------------------------------------------------------------



EXHIBIT A
LEASE
[*** Attach copy of Lease (and all amendment forms) Here ***]






--------------------------------------------------------------------------------



EXHIBIT B
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
[*** Attach copy of SNDA Here ***]






--------------------------------------------------------------------------------



EXHIBIT C
CONSENT TO ASSIGNMENT AND SECOND AMENDMENT TO LEASE
[*** Attach copy of Consent and Amendment form Here ***]




